DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "the carcass" and “the tire axial direction” in line 2 which lack antecedent basis in the claim. Change to --a carcass-- and --a tire axial direction--. 
Claim 5 recites “the rubber member for a tire” and “among the rubber members for a tire”.  “the rubber member” and “the rubber members” lack antecedent basis in the claim.  And, it is unclear how many tires are required nd paragraph rejection is to amend the last 5 lines of claim 5 to recite the following: 
among rubber members of the tire which are located inward in the tire axial direction than the position of the electronic component, the rubber member having the largest E*(50°C) at 50°C has E*(50°C) at 50°C and E*(150°C) at 150°C satisfying the following formula: E*(150°C)/E*(50°C) ≥0.9.

The remaining claims are rejected because they are dependent claims of rejected claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Myatt (US 2011/0175778) in view of Ueyoko et al. (US 2003/0089440) and JP’102 (JP 2012-255102).
Regarding claims 5-9, Myatt teaches a pneumatic tire comprising a RFID (an electronic component) provided at a position that is axially outside a carcass (FIG. 7).  
Myatt is silent to a complex modulus E* of rubber members of the tire.  However, rubber members positioned axially inside the RFID 32 in FIG. 7 of Myatt are an insulation rubber axially outer to a turn up of a carcass, a bead filler extending from the bead core 12, and an inner liner 20.  One of ordinary skill in the art would know among the insulation rubber, the bead filler, and the innerliner, typically, the bead filler has the greatest value for complex modulus.  Ueyoko et al. teaches a pneumatic tire comprising an insulation rubber 10, another insulation rubber 29, a bead filler 8, and an inner liner 9.  The inner liner 9 has a 100% modulus in the range of 5-20 kgf/cm2 [0052].  The bead filler 8 has a 100% modulus in the range of 14-120 kgf/cm2 [0029].  The insulation rubber 29 has a 100% modulus in the range of 14-65 kgf/cm2 [0070] and the insulation rubber 10 has a 100% modulus in the range of 37-47 kgf/cm2 [0047].  While the modulus values are in terms of 100% elongation modulus instead of complex modulus E*, one of ordinary skill in the art would know that a higher value of 100% modulus means a stiffer rubber material and a stiffer rubber material accordingly has a greater complex modulus.  Thus, among the rubber members listed above, the bead filler has the highest 100% modulus which correlates to the highest value for complex modulus. 
As to the claimed ratio of: E*(150°C)/E*(50°C), the instant application obtains the claimed E*(150°C)/E*(50°C) values due to the presence of a heat resistance improving agent that is acrylates and methacrylate having two or more ester groups bonded to a carbon atom; further, TABLE 2 and TABLE 3 of the instant application discloses rubber compositions for a bead filler (i.e bead apex) that satisfies the claimed ratio.
JP’102 teaches a rubber composition for tires obtained by mixing 0.3-10 parts by weight of methacrylate and 3-5 parts of weight of silica with 100 parts weight of diene-based rubber containing natural rubber for the benefits of excellent fatigue resistance, strength, abrasion resistance, durability and hardness, and suppress reversion during high-temperature vulcanization (abstract).  Pages 4-5 of the machine translation of JP’102 discloses acrylate and methacrylate formulas.  The disclosed formulas corresponds substantially close to the suitable examples disclosed by the instant application.  For example: acrylate 4 of page 9 of the machine translation discloses: Trimethylolpropane triacrylate which is among the list of suitable heat resistance agents disclosed by the instant application [0046] of the original specification dated 02/27/2020.  Another example: acrylate 5 of the page 9 of the machine translation discloses dipentaerythritol hexaacrylate which is among the list of suitable heat resistance agents disclosed by the instant application.  Page 4 of the machine translation states blending a methacrylate suppresses reversion when vulcanized at high temperature and improves fatigue resistance; particularly, the modulus of the rubber composition can be maintained even in high temperature.  JP’102 teaches its rubber composition may be used in bead fillers to provide tire durability, fatigue resistance, and wear resistance (page 7-8 of the machine translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Myatt with a rubber member having the largest E*(50°C ) among the rubber members of the tire which are located inward in the tire axial direction of the RFID that satisfies the following relationships:
E*(150°C)/E*(50°C) ≥ 0.90 (claim 5), 
E*(150°C)/E*(50°C) ≥ 0.95 (claim 6), 
E*(150°C)/E*(50°C) ≥ 1.00 (claim 7), 
E*(150°C)/E*(50°C) ≤ 1.2 (claim 8), 
E*(150°C)/E*(50°C) ≤ 1.15 (claim 9), 
since in the tire of Myatt, a bead filler, an insulation rubber, and an inner liner are the rubber members which are inside axially the RFID, and Ueyoko et al. suggests, the greatest 100% modulus among the rubber members listed above should be the bead filler which correlates to the greatest value of complex modulus and JP’102 teaches a rubber composition suitable for a bead filler of a tire that is the same as the instant application for the benefits of tire durability, wear resistance, and fatigue resistance rendering it obvious to utilize JP’102’s rubber composition on the bead filler of Myatt, and there is a reasonable expectation that the rubber composition of JP’102 would exhibit the claimed E*(150°C)/E*(50°C) ranges because JP’102 teaches a rubber 
Regarding claim 10, FIG. 7 of Myatt satisfies the claimed limitation.
Regarding claim 11, Myatt teaches an RFID ([0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/25/2022